—Motion by the appellant on appeals from three orders of the Supreme Court, Westches*542ter County, dated April 4, 1995, April 10, 1995, and July 18, 1995 respectively, inter alia, to transfer the appeals to an Appellate Division in another Department, and cross motion by the respondent to dismiss the appeals and to impose sanctions against the appellant. By decision and order on motion of this Court dated April 4, 1996, the cross motion was held in abeyance and referred to the Justices hearing the appeal for determination upon the argument or submission of the appeal.
Upon the papers filed in support of the cross motion, the papers filed in opposition thereto, and the argument of the appeal, it is
Ordered that the branches of the cross motion which are to dismiss the appeals from the orders dated April 4, 1995, and April 10, 1995, are denied as academic; and it is further,
Ordered that the branch of the cross motion which is to dismiss the appeal from the order dated July 18, 1995, is denied; and it is further,
Ordered that the branch of the cross motion which is to impose sanctions against the appellant is denied. Copertino, J. P., Joy, Krausman and McGinity, JJ., concur.